Citation Nr: 0603427	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1974.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The sole purpose of such 
remand was to permit the RO to schedule a hearing before the 
Board, sitting at the RO.  

On remand, it was learned in April 2005 that the veteran had 
been incarcerated in Alaska in January 2005 as a fugitive 
felon and was awaiting a fifth extradition hearing, pending 
his extradition to Texas.  Said extradition occurred in May 
2005, and he was thereafter held in penal institutions in 
McLennan and Limestone Counties in Texas.  In July 2005, the 
veteran responded to the RO's June 2005 correspondence, 
noting that he wished to ascertain the status of his claim 
and providing an address in Groesbeck, Texas, where he could 
be contacted.  The Waco RO then attempted to contact the 
veteran at such address in August 2005 in order to advise him 
that his requested Board hearing had been scheduled to occur 
in September 2005 at the Waco RO; however, the veteran did 
not report for such hearing.  In light of the foregoing, and 
inasmuch as the veteran did not timely move the Board for a 
new hearing, his request for a hearing before the Board is 
considered to have been withdrawn.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  

For purposes of this case, the definition of new and material 
evidence is set forth at 38 C.F.R. § 3.156, and it provides 
that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Such definition represents a relatively recent modification, 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (2001).  

The claim to reopen herein at issue was submitted to the RO 
in November 2001, and, as such, the version of 38 C.F.R. 
§ 3.156 cited above is applicable to the facts of this case.  
Unfortunately, however, a more expansive definition of new 
and material evidence, as was set forth in 38 C.F.R. § 3.156 
prior to August 2001, has been cited by the RO in its March 
2002 rating decision and statement of the case of September 
2002.  As that version of 38 C.F.R. § 3.156 is inapplicable 
to this matter, remand is necessary to permit the RO to 
adjudicate the veteran's claim to reopen under the applicable 
regulation and to notify the veteran of the reasons and bases 
for the action taken.  By so doing, the veteran will be able 
to form appropriate argument to submit to VA in support of 
his entitlement to the requested benefit.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his November 2001 claim to 
reopen for entitlement to service 
connection for a psychiatric disorder.  
Such notice must contain citation to 
38 C.F.R. § 3.156, as applicable to 
claims to reopen filed on and after 
August 29, 2001.  The veteran must also 
be notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Lastly, the veteran's claim to reopen 
for entitlement to service connection for 
a psychiatric disorder must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


